DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “80” has been used to designate both a valve and a conduit.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 400.  
The drawings are objected to because Fig. 2 appears to have reference number 40 pointing to the wrong area.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cap having concave recesses (i.e. more than one) (Claim 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The disclosure is objected to because of the following informalities:
Paragraph [0012] states that reference number 80 is shown in Fig. 1, however there is no reference number 80 in Fig. 1. 
Paragraph [0013] states that reference number 80 is shown in Fig. 2, however there is no reference number 80 in Fig. 2.
Paragraph [0015] references a “value”, the Examiner believes the Applicant intended to reference a “valve”.
Appropriate correction is required.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Applicant claims that the duty cycle of the pulsed valve is open between 1 to 7 seconds and closed for 1 to 4 seconds, however there is no reference to any such duty cycle in the specification.

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they 
Misnumbered claim 5 been renumbered claim 8.
Claims 6 and 7 are objected to because of the following informalities:  
Claim 6 states “… the valve controller is mechanical, electrical. or any combinations thereof.” The Examiner believes the claim is intended to state “… the valve controller is mechanical, [[electrical.]] electrical, or any combinations thereof.”
Claim 7 states “…the duty cycle of the pulsed valve is open between 1 to 7 seconds and closed for 1 to 4 seconds.” The Examiner believes the claim is intended to state “… the duty cycle of the pulsed valve [[is]] being to open for between 1 [[to]] and 7 seconds and then to close [[closed]] for 1 to 4 seconds.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 states that “the drinking cap is configured to be removably secured by way of threading, friction coupling, and snap on mechanisms.” As best the Examiner can understand, from the Applicant’s specification and drawings, it does not appear as though the Applicant intended to claim that the drinking cap is removably secured by ALL of these methods at once. Rather, the Examiner believes the Applicant intended to claim something along the lines of “the drinking cap is configured to be removably secured by way of threading, friction coupling, [[and]] or snap on mechanisms.” For purposes of further consideration, the claim is being interpreted as if only one securement method is utilized.
Claim 5 states “the vessel is a water bottle, a coffee mug, a thermos, a canteen, a jug, a jar, and a cup.” As best the Examiner can understand, from the Applicant’s specification and drawings, it does not appear as though the Applicant intended to claim that the vessel is ALL of these different vessels. Rather, the Examiner believes the Applicant intended to claim something along the lines of “the vessel is one of a water bottle, a coffee mug, a thermos, a canteen, a jug, a jar, and a cup.” or “the vessel is a water bottle, a coffee mug, a thermos, a canteen, a jug, a jar, [[and]] or a cup.” For purposes of further consideration, the claim is being interpreted as if the vessel is only one of the types listed above.
Claim 8 states “the valve controller comprises a pressure sensor, infrared sensor, a touch sensor, a capacitor switch, capacitive proximity sensors, a mechanical switch, and a button.” As best the Examiner can understand, from the Applicant’s specification and drawings, it does not appear as though the Applicant intended to claim that the valve controller is ALL of these different types of controllers. Rather, the Examiner believes the Applicant intended to claim something along the lines of “the valve controller [[comprises]] being one of a pressure sensor, infrared sensor, a touch sensor, a capacitor switch, capacitive proximity sensors, a mechanical consists of a pressure sensor, infrared sensor, a touch sensor, a capacitor switch, capacitive proximity sensors, a mechanical switch, [[and]] or a button.” For purposes of further consideration, the claim is being interpreted as if the valve controller is only one of the types listed above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wahl et al. (US 8403173) (hereinafter Wahl).
Regarding Claim 1

	Wahl teaches a drinkable cap (below – Fig. 1, 8, 9, and 11), comprising: an aperture (64); a valve (100) configured to open and close the aperture; a valve controller (3) configured to control the valve; a drinkable cap guide (66) configured to protrude out from the drinkable cap in a vertical direction; and the drinkable cap configured to be a removably secured to a vessel (Col,. 1, Ln. 59 – Col. 4, Ln. 23).

    PNG
    media_image1.png
    648
    535
    media_image1.png
    Greyscale
 	
    PNG
    media_image2.png
    630
    552
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    528
    631
    media_image3.png
    Greyscale
	
    PNG
    media_image4.png
    538
    633
    media_image4.png
    Greyscale


Regarding Claim 2

	Wahl teaches the cap comprising concave recesses (shown below in a partial view of Fig. 8).
[AltContent: arrow][AltContent: textbox (Concave recess)][AltContent: arrow][AltContent: textbox (Concave recess)]
    PNG
    media_image5.png
    364
    739
    media_image5.png
    Greyscale


Regarding Claim 3

	Wahl teaches the valve controller (3) is configured to pulse the valve on and off while activated (i.e. can be opened/closed by the finger of a user).

Regarding Claim 4

	Wahl teaches the drinking cap is configured to be removably secured by way of threading (54).

Regarding Claim 5

	Wahl teaches the vessel can be one of a water bottle, a coffee mug, a thermos, a canteen, a jug, a jar, or a cup (Col. 1, Ln. 61-67).

Regarding Claim 6

	Wahl teaches the valve controller (3) is mechanical.

Regarding Claim 8

	Wahl teaches the valve controller (3) being a button.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wahl as applied to claim 3 above.
Regarding Claim 7

	Wahl teaches all the limitations of claim 3 as shown above. Wahl does not teach the duty cycle of the pulsed valve being to open for between 1 and 7 seconds and then to close for 1 to 4 seconds.
	At the time of filing, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the duty cycle of the pulsed valve being to open for between 1 and 7 seconds and then to close for 1 to 4 seconds in order to allow the user to drink a desired amount of liquid and then allow the user time to swallow before dispensing more liquid.  Applicant has not disclosed that having the duty cycle of the pulsed valve being to open for between 1 and 7 seconds and then to close for 1 to 4 seconds provides an advantage, is used for a particular purpose or solves a stated problem.  As such, the claim of the duty cycle of the pulsed valve being to open for between 1 and 7 seconds and then to close for 1 to 4 seconds does not provide patentable distinction over the prior art of record. See MPEP 2114.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Further pertinent prior art includes but is not limited to that which is listed in the attached Notice of References Cited.
For further assistance regarding proper amendments in response to the above Non-Final Rejection, the Examiner suggests the Applicant reach out to the Inventor Assistance Center
(https://www.uspto.gov/learning-and-resources/support-centers/inventors-assistance-center-iac) or by calling 800-786-9199.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733                   

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733